Citation Nr: 0027371	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-06 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee anterior cruciate ligament (ACL) 
insufficiency and meniscus tear, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This appeal arises from a March 1999 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a claim for increased rating.  The 
veteran had requested a local hearing before a member of the 
Board of Veterans' Appeals but withdrew the request in 
December 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected postoperative residuals of a left 
knee ACL insufficiency and meniscus tear are manifested by no 
instability or subluxation, aching, pain, and tenderness to 
palpation, patellofemoral crepitus, surgical scars on the 
left knee, and full range of motion of the left knee with 
pain only at the extremes of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent, 
for postoperative residuals of a left knee ACL insufficiency 
and meniscus tear, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim for increased rating of left knee disability that is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
United States Court Appeals for Veterans Claims (Court) has 
held that an allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Factual Background

At the time of his original VA orthopedic examination in 
October 1996 the veteran complained of persistent pain, 
aching, soreness, and tenderness, as well as occasional 
swelling and giving way of his left knee.  He was not taking 
medications or using a cane or brace.  The examination 
revealed range of motion from 0 to 135 degrees.  There was 
some pain/soreness/tenderness on motion as well as a slight 
amount of patellofemoral popping.  The veteran's knee was 
stable to varus-valgus testing but definitely loose to 
anterior-posterior testing.  The anterior drawer was 3+ and 
the Lachman's sign and pivot shift were positive.  The 
McMurray sign was negative and no effusion was detected.  The 
radiologist found no significant bone pathology on X-ray.  
The examiner's diagnosis was residuals of an injury to the 
left knee, with instability.  

A November 1996 rating decision established service 
connection and a 10 percent rating under Diagnostic Code 5257 
for the veteran's postoperative residuals of a left knee ACL 
insufficiency and meniscus tear.  In January 1999, the 
veteran filed a claim for increased compensation, contending 
that his service-connected left knee disability had worsened. 

During a February 1999 VA orthopedic examination, the veteran 
complained of pain and giving way.  The examination was 
negative for deformity, swelling, or tenderness.  Range of 
motion of the left knee was from 0 degrees extension to 115 
degrees flexion without evidence of pain on motion.  The 
McMurray test was normal.  There was evidence of instability.  
A magnetic resonance imaging spectroscopy (MRI) showed 
degenerative joint disease of the left knee.  The examiner's 
diagnoses were instability of the left knee, possible ACL 
tear, and degenerative joint disease.  The examiner did not 
offer a medical opinion to relate the diagnosed degenerative 
joint disease to service or to the veteran's service-
connected residuals of a left knee ACL insufficiency and 
meniscus tear. 

The veteran underwent reconstruction of his left ACL in March 
1999.  The postoperative diagnoses were left ACL 
insufficiency, degenerative tear of the lateral meniscus, and 
degenerative bucket-handle tear of the medial meniscus.  A 
temporary total (100 percent) rating for convalescence was 
granted from March to May 1999, with return to a 10 percent 
rating in May 1999. 

During the veteran's personal hearing in February 2000 he 
testified in relevant part as follows: he was being treated 
by VA and was taking Percocet, Ibuprofen, and two other 
medications; that he experienced popping, swelling with 
prolonged standing or bending, grinding sensation, 
dislocation, and locking of the left knee; that he used a 
cane and wore a brace for lateral stability; he felt he had 
considerable weakness and instability in his left knee; he 
underwent surgery to repair his ACL and his knee has not 
popped out since; and he is not working now, gets laid off 
every winter, but hopes to work again in the spring when 
construction work starts again.

During a March 2000 VA orthopedic examination, the veteran 
complained of persistent pain, swelling, stiffness, giving 
way, locking, snapping, popping, and fatigability of his left 
knee.  He did not note any specific flare-ups.  The 
examination revealed a limp on the left side and surgical 
scars on the left knee.  The veteran had aching, pain, and 
tenderness to palpation around his knee.  Lateral snapping 
and popping were noted on motion.  His range of motion of the 
left knee was from 0 degrees extension to 140 degrees flexion 
with pain only at the extremes of motion.  Mild 
patellofemoral crepitus was noted.  There was no effusion and 
no medial joint tenderness.  The veteran's left knee was 
stable to medial, lateral and anteroposterior testing.  The 
Lachman's, McMurray's, and pivot shift were negative.  The 
March 2000 VA X-ray report contains a radiologist's 
impression of minimal degenerative arthritic changes of the 
left knee joint with osteophyte formation.  The diagnosis was 
residual postoperative ACL and meniscus injury of the left 
knee.  

Legal Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (rating schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently in receipt of a 10 percent 
disability rating under Diagnostic Code 5257 for 
postoperative residuals of a left knee ACL insufficiency and 
meniscus tear.  A 10 percent disability rating is available 
under Diagnostic Code 5257 for slight recurrent subluxation 
or lateral instability.  A 20 percent disability rating is 
warranted if moderate, and a 30 percent rating is warranted 
if severe.  38 C.F.R. § 4.71a. 

The Board has reviewed the entire evidentiary data of record 
and concludes that the preponderance of the evidence is 
against the veteran's appeal for an increased rating (in 
excess of 10 percent) for service-connected postoperative 
residuals of a left knee ACL insufficiency and meniscus tear.  
In this veteran's case, the Board notes that in 1996 the 
veteran's left knee disability was found to have looseness on 
anterior-posterior testing, positive Lachman's sign and pivot 
shift, and a medical diagnosis which included left knee 
instability.  

However, the more recent medical evidence of record, 
especially since ACL reconstruction in March 1999, reflects 
the veteran's subjective complaints of left knee pain, 
stiffness, swelling, dislocation, locking, instability and 
giving way, and weakness, but minimal clinical findings.  The 
March 2000 orthopedic examination report is negative for 
evidence of subluxation or instability.  The current clinical 
findings include that the veteran walked with a limp on the 
left side, surgical scars on the left knee, aching, pain, and 
tenderness to palpation, lateral snapping and popping with 
motion, patellofemoral crepitus, and full ranges of motion 
with pain only at the extremes of motion.  Based on this 
evidence, the Board finds that the veteran's left knee 
symptomatology is encompassed by the currently assigned 10 
percent disability rating under Diagnostic Code 5257, which 
contemplates slight recurrent subluxation or lateral 
instability, and that left knee disability does not 
demonstrate disability more nearly approximating moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.

While the veteran has complained of pain in his left knee, in 
the case of Johnson v. Brown, 9 Vet. App. 7 (1996), the Court 
stated that Diagnostic Code 5257 is not predicated on loss of 
range of motion and that, therefore, 38 C.F.R. §§ 4.40 and 
4.45 regarding limitation of motion due to pain do not apply.  
The Board has also considered the application of Diagnostic 
Codes 5260 and 5261.  In this veteran's case, however, the 
evidence shows that he has full left knee extension (to 0 
degrees) and full flexion (to 140 degrees), with pain noted 
only at the extremes of motion.  See 38 C.F.R. § 4.71, Plate 
II (1999).  Even with considerations of painful motion, (see 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), because the 
veteran's painful motion of the left knee only begins at the 
extremes of motion, the veteran effectively has full 
extension and flexion of the left knee.  Therefore, an 
increased rating on the basis of limitation of left knee 
flexion or extension is not warranted.  

The original grant of service connection for left knee 
disability did not include degenerative joint disease 
(arthritis) of the left knee.  The evidence of record at that 
time did not include X-ray evidence or a diagnosis of left 
knee arthritis.  The veteran has been rated under Diagnostic 
Code 5257.  The Board notes that, in February 1999, in 
addition to diagnoses of instability and possible ACL tear, 
the VA examiner rendered a diagnosis of degenerative joint 
disease of the left knee joint.  However, the diagnosis of 
degenerative joint disease of the left knee has not been 
related by medical evidence to the veteran's service-
connected left knee disability, and has not been adjudicated 
to be a part of the veteran's service-connected left knee 
disability.  

Even assuming, arguendo, that the diagnosed arthritis in this 
veteran's case were a part of his service-connected left knee 
disability, a separate rating would not be warranted either 
for left knee limitation of motion due to painful motion, or 
for painful motion due to arthritis.  In this regard, the 
Board notes that a VA General Counsel precedent opinion, 
VAOPGCPREC 23-97, determined that where a knee disability is 
already rated under Diagnostic Code 5257, a separate rating 
may be considered under Diagnostic Code 5003 for arthritis of 
the knee, where there is limitation of motion under 
Diagnostic Code 5260 or 5261.  In this veteran's case, 
however, the evidence does not at least meet the criteria for 
a zero percent (noncompensable) rating under either 
Diagnostic Code 5260 (which requires limitation of flexion to 
60 degrees) or Diagnostic Code 5261 (which requires 
limitation of extension to 5 degrees).  As the above analysis 
demonstrates, the veteran has full flexion and extension of 
the left knee, even with considerations of painful motion.  

Even assuming, arguendo, that arthritis were a part of the 
veteran's service-connected left knee disability, the Board 
has also considered VAOPGCPREC 9-98, which held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  However, 
the painful motion complained of by the veteran is only at 
the extremes of full motion of the left knee and, as 
indicated, does not result in any limitation of motion of the 
left knee.  While VAOPGCPREC 9-98 held that, even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would be 
available, this General Counsel opinion also held that 
painful motion is considered limited motion only from the 
point that pain actually sets in.  In this case, painful 
motion has not been shown to set in before full range of 
motion, so that a separate compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would not be 
available.

For these reasons, the Board finds that the weight of the 
evidence is against the veteran's claim and an increased 
rating for postoperative residuals of a left knee ACL 
insufficiency and meniscus tear of the left knee is not 
warranted.  The entire record in this case has been reviewed; 
however, the evidence is not so evenly balanced that there is 
any reasonable doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

An increased rating for postoperative residuals of a left 
knee ACL insufficiency and meniscus tear is denied. 


		
	JEFFREY D. PARKER 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

